Campbell, J.,
delivered the opinion of the court.
After carefully examining the evidence in this case and the instructions as applicable to it, we do not think that they are subject to the objections urged by counsel.
It may be admitted that some of the instructions for the plaintiff are not expressed with verbal accuracy in all respects, and that some of the language of the court in modifying several instructions asked by the defendant is not felicitous, but the substantial meaning of the instructions is plain, and the jury could not have been misled by them, and in such case their verdict should not be disturbed, if there is sufficient evidence to sustain it, as in this case.
We are not disposed to regard the objection to the instructions on the ground of want of applicability to the issue made by the pleadings, since, if that had been urged in the court below, when the instructions were presented, and found valid, an immediate amendment should have been ordered. Affirmed.